Judgment unanimously affirmed. Memorandum: None of defendant’s contentions requires reversal of his convictions for first degree rape and second degree robbery. The victim’s pretrial identification of defendant was not impermissibly suggestive and, in any event, the victim had an independent basis to support her trial testimony, given the lengthy face to face conversation she had with the defendant in the bar prior to the incident. Moreover, on this record, the victim’s testimony was not impermissibly bolstered and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s sentence is not harsh and excessive. His remaining contentions addressed to the court’s charge were not preserved for review and do not require reversal in any event. (Appeal from judgment of Onondaga County Court, Cunningham, J.—rape, first degree.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.